DETAILED ACTION
This office action is in response to QPIDS filed 01/04/2021. Prosecution has been reopened based on the QPIDS filed. Claims 1-5 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-
(d). The certified copy has been filed in parent Application No. PCT/JP2017/022842, filed on
06/21/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2021 was filed after the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective
filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chausse et al. US 4443747 A (hereinafter “Chausse”), in view of Blasko et al. US 20110247900 A1 (Hereinafter “Blasko”).
Claim 1, Chausse teaches a thyristor starter for starting a synchronous machine, comprising: 
a converter (fig. 4, 12) that converts AC power into DC power; 
a DC reactor (fig. 4, 16) that smoothes the DC power; 
an inverter (fig. 4, 14) that converts the DC power applied from the converter through the DC reactor into AC power with a variable frequency and supplys the AC power to the synchronous machine; 
a first controller (fig. 4, 46) that controls a firing phase of a thyristor in the inverter; and 
a second controller (fig. 4, 44) that controls a firing phase of a thyristor in the converter such that DC output current of the converter matches a current command value, wherein 
the thyristor starter accelerates the synchronous machine from a stop state to a predetermined rotation speed by sequentially performing a first mode and a second mode, the first mode of performing commutation of the inverter by intermittently setting the DC output current to zero (col. 11, lines 20-24, Forced commutation is defined to be the process of decreasing the DC link current I.sub.L (FIG. 4) to zero by forcing the source side converter 12 to an inversion limit whenever a new load side thyristor cell is fired.  The duration of this zero current period is typically 5 milliseconds), the second mode performing commutation of the inverter by induced voltage of the synchronous machine (col. 11, lines 25-28, Once in synchronous forced commutation the control can transition up to the self-commutation mode or back down to
the fixed frequency (start up) mode depending on motor speed;  col. 10, lines 42-50, The start-up mode which is implemented by the FIX FIRE routine, as shown in FIGS. 8A and 8B, is initiated when the motor 10 is in a stand still (zero speed) condition.  In normal operation, the motor control derives the position of the rotor of the motor 10 from the pseudo-flux waves since the terminal voltages on lines L.sub.a, L.sub.b and L.sub.c comprise the motor back EMF voltage present and the load thyristors are accordingly fired in synchronism with the rotor position), and 
in the first mode, the current command value is set such that a current value is larger as rotation speed of the synchronous machine is higher (col. 12, lines 35-43, the drive motor 10 utilized typically has a torque proportional to speed squared load characteristic and, when operating in the synchronized forced commutation mode, the load range from full motoring to full braking is obtained by simultaneously commanding a motor current proportional to the absolute value of torque command and adjusting the load side firing angle from .alpha.=180.degree.  to .alpha.=0.degree.  in steps of 30.degree.).
Chausse does not expressly disclose a position detector that detects a rotor position of the synchronous machine; a first controller that controls a firing phase of a thyristor in the inverter, based on a detection signal of the position detector (emphasis added); a second controller that controls a firing phase of a thyristor in the converter such that DC output current of the converter matches a current command value, based on a detection signal of the position detector (emphasis added).
However, Blasko teaches a position detector (Blasko fig. 1, 42) that detects a rotor position of the synchronous machine (Blasko fig. 1, 34); a first controller (Blasko fig. 1, 48) that controls a firing phase of a switching element in the inverter (Blasko fig. 1, 28), based on a detection signal of the position detector (Blasko [0029],
Based upon feedback values of motor position (pos.sub.m), motor speed (v.sub.m) and motor current (Iabc), supervisory control 50 provides signals to converter control 46 and inverter control 48 to regulate voltage on DC bus 24, and to control operation of inverter 28); 
a second controller (Blasko fig. 1, 46) that controls a firing phase of a switching element in the converter (Blasko fig. 1, 22) such that DC output current of the converter matches a current command value, based on a detection signal of the position detector (Blasko [0029], Based upon feedback values of motor position (pos.sub.m), motor speed (v.sub.m) and motor current (Iabc), supervisory control 50 provides signals to converter control 46 and inverter control 48 to regulate voltage on DC bus 24, and to control operation of inverter 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a position detector that detects a rotor position of the synchronous machine; a first controller and second controller that based on a detection signal of the position detector controls the firing phases of the converters as taught by Blasko, within the teaching Chausse, since providing a position detection instead of a sensorless detection improves accuracy and reliability of control operation of the converters. 

Regarding Claim 2, Chausse in view of Blasko teach the thyristor starter according to claim 1, wherein in the first mode, the second controller (Chausse col. 4, lines 36-46) discretely changes the current command value in accordance with rotation speed of the synchronous machine (Chausse col. 12, lines 38-43, when operating in the synchronized forced commutation mode, the load range from full motoring to full braking is obtained by
simultaneously commanding a motor current proportional to the absolute value of torque command and adjusting the load side firing angle from .alpha.=180.degree.  to .alpha.=0.degree.  in steps of 30.degree.).
Claim 3, Chausse in view of Blasko teach the thyristor starter according to claim 1, wherein in the first mode, the second controller (Chausse col. 4, lines 36-46)  continuously changes the current command value in accordance with rotation speed of the synchronous machine (Chausse col. 12, lines 38-43, when operating in the synchronized forced commutation mode, the load range from full motoring to full braking is obtained by simultaneously commanding a motor current proportional to the absolute value of torque command and adjusting the load side firing angle from .alpha.=180.degree.  to .alpha.=0.degree.  in steps of 30.degree.).

Regarding Claim 4, Chausse in view of Blasko teach the thyristor starter according to claim 1, wherein in the first mode, the first controller fires a thyristor in the inverter when the DC output current is zero elapses, and the second controller controls a firing phase of a thyristor in the converter in accordance with the current command value when the DC output current is zero elapses (Chausse claim 1, from said idle mode to a first type forced commutation mode of operation, by causing current in the DC link circuit to be substantially zero, to initiate operation of said motor load from the at-rest state).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chausse in view of Blasko, further in view of  Koyama et al. US 20070273220 A1 (Hereinafter “Koyama”).
Regarding Claim 5, Chausse in view of Blasko teach the thyristor starter according to claim 1, wherein the synchronous machine includes a stator receiving supply of AC power from the inverter, a rotor (Chausse Claim 15, stator and rotor both defined), 
Chause in view of Blasko does not expressly disclose a fan attached to a rotation shaft of the rotor, the fan circulating a cooling medium through a passage formed in the stator and the rotor.
Koyama [0036] The present controller-integrated motor comprises a motor main body 29 and a controller 13 mounted on the motor main body 29.  The motor main body 29 comprises a frame 3, an end plate 10, a stator core 8, a stator coil 9, a rotor core 2, a shaft 1 that rotates to exert driving force on the motor main body 29, and an outer fan 4 that discharges a cooling air stream 30 to cool the motor main body 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a fan attached to a rotation shaft of the rotor, the fan circulating a cooling medium through a passage formed in the stator and the rotor as taught by Koyama, in the system of Chausse in view of Blasko, for the purpose to prevent the motor system from overheating.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954.  The examiner can normally be reached on Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CORTEZ M COOK/
Examiner, Art Unit 2846          

/EDUARDO COLON SANTANA/Supervisory Patent Examiner, Art Unit 2846